DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 3-7, and 9 have been amended, and claim 8 has been canceled.  Claims 1-7 and 9 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot in view of newly found reference Weider.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement related information acquisition unit”, “moving body identifying information acquiring unit”, “input unit”, and “information output unit” in claim 1; “voice setting information receiving unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1 and 3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0017]-[0019], [0025], [0053], [0074] of applicant’s specification, filed 03/26/2020 disclose that each of the movement related information acquisition unit, moving body identifying information acquiring unit, input unit, and voice setting information receiving unit may be implemented by a control unit, which comprises a central processing unit and memory, and the information output unit is a sound output unit such as a speaker.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizu (US 2014/0129132 A1), in view of Weider et al. (US 2007/0050191 A1), hereinafter referred to as Weider.

	Regarding claim 1, Yoshizu teaches an information providing device (Yoshizu - Fig. 5; Paragraph [0055], note vehicle 100 has an in-vehicle telecommunication apparatus 120 which transmits vehicle data indicating an action history) comprising:
	a movement related information acquisition unit configured to acquire a travel history or maintenance inspection information of one moving body and which is information stored in association with said one moving body (Yoshizu - Fig. 5; Paragraph [0053], note sensors 101 to 105, which each output signals to the action history recording section 110, the GPS 108 receives GPS satellite signals for detecting the absolute position of the vehicle, and outputs information indicating the detected latitude and longitude of the vehicle to the action history recording section 110; Paragraph [0054], note travel speed, travel time, travel distance, travel routes, and so on from start point to destination are recorded in the action history recording section 110);
	a moving body identifying information acquiring unit configured to acquire moving body identifying information which is information useful for identifying a moving body in which said information providing device is currently installed (Yoshizu - Fig. 5; Paragraph [0057], note in the individual-vehicle action database 230 included in the vehicle, each vehicle is identified based on the vehicle ID);
	an information output unit configured to output provision information based on travel history or said maintenance inspection information associated with said one moving body when said one moving body is identified by using said moving body identifying information (Yoshizu - Fig. 5; Paragraph [0055], note the in-vehicle telecommunication apparatus 120 transmits to the recommended-information providing center 200 vehicle data indication the action history accumulated in the action history recording section, when the vehicle data is transmitted, the vehicle ID specific to the vehicle is also transmitted; Paragraph [0060], note the recommendation-information providing section 260 generates recommended information based on a determination result obtained from the drop-off/pick-up exit determination section 250 (from vehicle action histories, see Paragraph [0058]), which is delivered to the navigation system 310; Paragraph [0061], note based on the recommended information, the navigation system 310 provides a user (driver) with route guidance, by means of voice, images, or the like).
	Yoshizu does not teach the information providing device comprising a processor coupled to a memory storing instructions, and an input unit configured to receive a question via a voice of a passenger of said moving body.
	In an analogous art, Weider teaches the information providing device comprising a processor coupled to a memory storing instructions (Weider - Fig. 4; Paragraph [0126], note fixed computer includes speech processing unit 98 and speech unit 128, the speech processing unit may interface with one or more processing units 84, the processing unit may use one or more types of nonvolatile memory 94 for software and data storage; Paragraph [0131], note the telematic natural language interface may be deployed as part of fixed computers interfaced to vehicle computers), and
	an input unit configured to receive a question via a voice of a passenger of said moving body (Weider - Paragraph [0026], note user interface to telematics system in environments such as automobiles and vehicles; Paragraph [0028], note the system may perform multiple steps including capturing the user’s question or query through speech recognition; Paragraph [0040], note one-dimensional or two-dimensional array microphones to receive human speech).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Weider into Yoshizu in order to allow users to control vehicle functions using interactive speech and non-speech commands (Weider - Paragraphs [0043]-[0052]).

	Regarding claim 4, the combination of Yoshizu and Weider, specifically Yoshizu teaches wherein said travel history includes information concerning an arrival point, a stopover point, or route when said one moving body moves (Yoshizu - Paragraph [0054], note travel routes, start points, and destinations are recorded in the action history recording section 110 of the vehicle).

	Regarding claim 5, the combination of Yoshizu and Weider, specifically Yoshizu teaches wherein said movement related information acquisition unit is configured to acquire driving operation information concerning a driving operation performed for said moving body when the said moving body moves (Yoshizu - Paragraph [0054], note travel speed, travel time, and travel distance of the vehicle are recorded in the action history recording section 110).

	Regarding claim 6, the combination of Yoshizu and Weider, specifically Yoshizu teaches wherein said information output unit outputs advice information including advice concerning driving operation generated on the basis of said driving operation information (Yoshizu - Paragraph [0089], note based on the recommended information, the navigation system 310 provides a user (driver) with route guidance, by means of voice, images, or the like, a route guide to a destination with highest frequency of use).

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Weider (Weider - Fig. 4; Paragraph [0126], note the processing unit may use one or more types of nonvolatile memory 94 for software and data storage).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizu and Weider as applied to claim 1 above, and further in view of Sherony et al. (US 2017/0341578 A1), hereinafter referred to as Sherony.

	Regarding claim 2, the combination of Yoshizu and Weider does not teach wherein said information output unit outputs said provision information by a voice sound based on voice setting information set for said one moving body.
	In an analogous art, Sherony teaches wherein said information output unit outputs said provision information by a voice sound based on voice setting information set for said one moving body (Sherony - Paragraph [0033], note the settings for presenting the supplementary alert information may include voice settings (e.g., female voice, male voice)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sherony into the combination of Yoshizu and Weider in order to allow greater control over customizing voice settings to preference (Sherony - Paragraph [0033]).

	Regarding claim 3, the combination of Yoshizu and Weider does not teach wherein the processor further functions as a voice setting information receiving unit configured to receive voice setting information stored in association with said one moving body and relating to setting of at least one of a tone of voice and a speaking pace of said voice sound, wherein said information output unit outputs a voice sound based on said voice setting information.
	In an analogous art, Sherony teaches wherein the processor further functions as a voice setting information receiving unit configured to receive voice setting information stored in association with said one moving body and relating to setting of at least one of a tone of voice and a speaking pace of said voice sound, wherein said information output unit outputs a voice sound based on said voice setting information (Sherony - Paragraph [0031], note the supplementary alert information database can include memory that stores the settings; Paragraph [0033], note the settings for presenting the supplementary alert information may include the output type (e.g., audio, video), preferable volume setting, voice settings (e.g., female voice, male voice), and the like).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sherony into the combination of Yoshizu and Weider for the same reason as claim 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Veliu et al. (US 2007/0136069 A1) discloses receiving speech input at a telematics unit in a mobile vehicle communication system and customizing speech recognition.
	Spaulding et al. (US 2009/0248419 A1) discloses a vehicle telematics unit with speech recognition.
	Berndt et al. (US 2015/0170653 A1) discloses an in-vehicle computing system comprising a communication interface to process a voice query from a user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461